NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 13a0894n.06

                                           No. 12-6127

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff-Appellee,                           )
                                                     )       ON APPEAL FROM THE
v.                                                   )       UNITED STATES DISTRICT
                                                     )       COURT FOR THE WESTERN
LOUIS M. SMITH, JR.,                                 )       DISTRICT OF KENTUCKY
                                                     )
       Defendant-Appellant.                          )
                                                     )


       BEFORE: SUTTON and KETHLEDGE, Circuit Judges; DOW, District Judge.*


       PER CURIAM. Louis M. Smith Jr., a federal prisoner, appeals the sentence imposed

following his guilty plea to two counts of unlawfully transferring stolen monies in interstate

commerce and four counts of wire fraud.

       Smith, a former attorney, stole the life savings, over $600,000, of one of his clients, a woman

in her nineties in a nursing home, and over $400,000 from the estates of two other clients. He had

no previous criminal history. The sentencing guidelines range was calculated at 63 to 78 months

of imprisonment. Smith’s counsel argued for a sentence of home incarceration, based on Smith’s

age, 64, and diagnoses of Parkinson’s disease and dementia. The district court imposed a sentence

of 63 months, which Smith now argues is unreasonable.




       *
          The Honorable Robert M. Dow, Jr., United States District Judge for Northern District of
Illinois, sitting by designation.
No. 12-6127
United States v. Smith

         We review a criminal sentence for reasonableness under an abuse-of-discretion standard,

Gall v. United States, 552 U.S. 38, 51 (2007), giving considerable deference to the sentencing

judge’s decisions. See United States v. Poynter, 495 F.3d 349, 351-52 (6th Cir. 2007).

         Although the guidelines discourage consideration of health issues, see United States v.

Robinson, 669 F.3d 767, 775 (6th Cir. 2012), cert. denied,133 S. Ct. 929 (2013), the district court

in this case considered Smith’s arguments. See United States v. Brooks, 628 F.3d 791, 796 (6th Cir.

2011). After hearing testimony from the Regional Medical Director of the Bureau of Prisons Mid-

Atlantic Region, the district court concluded that the Bureau of Prisons is able to satisfy Smith’s

medical requirements. See United States v. Theunick, 651 F.3d 578, 592 (6th Cir. 2011). The court

concluded that other sentencing factors, including the seriousness of the crimes, the need for

deterrence, and the vulnerability of the victims, called for a sentence at the bottom of the guidelines

range.

         A sentence within the guidelines range is entitled to a presumption of reasonableness. United

States v. Trejo-Martinez, 481 F.3d 409, 413 (6th Cir. 2007). Smith’s desire for a more lenient

sentence is insufficient to disturb the district court’s judgment. Id. We consider not whether the

district court could have given a lower sentence, but whether it must have. United States v. Smith,

516 F.3d 473, 478 (6th Cir. 2008). Finding no abuse of discretion by the district court, we affirm

the sentence imposed in this case.




                                                  -2-